Case 21-13459-JKS         Doc 19    Filed 05/18/21 Entered 05/18/21 08:31:55            Desc Main
                                    Document     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                   NEWARK DIVISION


In re                                         :      Chapter 11
                                              :
DEL DWAIN HOWARD ALLISON and                  :      Case No. 21-13459/JKS
DONNA MARIE ALLISON,                          :
                                              :      OBJECTION TO APPLICATION TO
                        Debtors.              :      EXTEND TIME TO FILE MISSING
                                                     SCHEDULES

                    OBJECTION OF JAMES J. BROWN, JR
    TO DEBTORS APPLICATION TO EXTEND TIME TO FILE MISSING SCHEDULES


        1.   I am counsel to secured creditor James J. Brown, Jr. A secured claim has been filed

on Mr. Brown's behalf in the total amount of $564,918.08. This is Mr. Brown's OBJECTION to

the Debtors Application to Extend Time to File Missing Schedules,



        2.   Debtors application is solely by counsel. There is no supporting certification from

the Debtors and no legal brief submitted.



        3.   Debtors' counsel uses appropriate "buzz" words, emergent, significant progress,

complexity of the case & etc. but there is no substance. To say that this was an emergent filing is

exaggeration. James J. Brown, Jr. was in settlement negotiations with the Debtors for many

months before the filing and bankruptcy counsel was consulted by the Debtors in that process.



        4.   This is a residential one asset Chapter 11 case in which Debtors have elected

Subchapter V. In doing so Debtors and counsel are aware of the accelerated timer frames
Case 21-13459-JKS       Doc 19    Filed 05/18/21 Entered 05/18/21 08:31:55            Desc Main
                                  Document     Page 2 of 2



involved. There is simply no substantive reason presented to extend time for follow up

Schedules.



        5. The application should be denied and the case dismissed.



                                              RAGAN & RAGAN, PC
                                              Attorney for Creditor James J. Brown, Jr.

Dated: May 18, 2021                     By:      /S/ W. Peter Ragan, Sr.
                                              W. PETER RAGAN, SR., ESQ.
